Citation Nr: 1011789	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  08-10 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for esophageal cancer.

2.  Entitlement to service connection for residuals of a left 
knee injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from June 1948 to July 
1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for esophageal cancer and the 
issue of service connection for residuals of a left knee 
injury are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed October 2004 rating decision denied service 
connection for esophageal cancer.

2.  Evidence received since the October 2004 rating decision 
includes a November 2003 medical opinion relating the 
Veteran's esophageal cancer to asbestos exposure.




CONCLUSION OF LAW

New and material evidence to reopen the claim of service 
connection for esophageal cancer has been received and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and implemented at 38 C.F.R. § 3.159 (2009), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

Since the previously final claim of entitlement to service 
connection for esophageal cancer has been reopened, the Board 
need not discuss whether the notice requirements of the VCAA, 
as set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
have been met.

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2009).  Absent appeal, 
a decision by the agency of original jurisdiction is final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2009).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

In October 2003 the Veteran first submitted a claim of 
service connection for esophageal cancer.  He asserted that 
he developed esophageal cancer due to exposure to asbestos 
during service.  The evidence of record prior to the October 
2004 final rating decision provided no medical evidence 
indicating that the Veteran's esophageal cancer could have 
been related to asbestos exposure.  The newly submitted 
evidence includes a November 2003 letter from a private 
doctor who opined that the Veteran's esophageal cancer was 
caused in part by asbestos exposure.  Accordingly, the Board 
finds that this newly submitted evidence is material to the 
Veteran's claim.  Because new and material evidence has been 
received, the claim for service connection for esophageal 
cancer is reopened.  


ORDER

New and material evidence having been received, the claim for 
service connection for esophageal cancer is reopened.


REMAND

On his April 2008 substantive appeal the Veteran requested 
that his Kaiser Permanente medical records dated from 2003 be 
obtained.  The Veteran included a signed authorization form 
on which he indicated that he had received treatment at 
Kaiser for left knee disability and esophageal cancer since 
August 2003.  A review of the record indicates that the form 
was not sent to Kaiser Permanente and such records are not 
contained in the claims file.  These records must be 
requested.  38 C.F.R. § 3.159(c)(1) (2009).

The Veteran testified at his September 2009 hearing that his 
left knee was injured during service and that he has had left 
knee disability ever since.  The service treatment records 
show that the Veteran's left knee was injured in December 
1951 when it was struck with a billy club.  The service 
treatment records show that the Veteran was treated in April 
1952 for chronic bursitis of the left knee secondary to the 
December 1951 injury.  He was again seen in April 1954 for 
residuals of his left knee injury.  An October 2001 private 
medical record indicates that the Veteran has degenerative 
joint disease of the left knee.  Because there is evidence of 
an in-service left knee injury, because the Veteran has 
asserted that he has had left knee problems ever since 
service, and because there is evidence of current left knee 
disability, a VA examination with nexus opinion should be 
obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
38 C.F.R. § 3.159(c)(4) (2009).

In November 2009 the Veteran submitted additional evidence 
including the November 2003 medical opinion from a private 
physician.  The Veteran did not submit a waiver of RO review 
and the newly submitted evidence must be reviewed by the RO 
and a supplemental statement of the case issued.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Send the Veteran an authorization form 
to sign so that his medical records from 
Kaiser Permanente, dated from August 2003 
to present, may be requested.

2.  When the above action has been 
completed afford the Veteran for a left 
knee examination.  The claims file should 
be made available to the examiner and 
reviewed by the examiner.  The examiner 
should describe all left knee disability 
currently present.  The examiner should 
then express an opinion as to whether it 
is at least as likely as not (a 50 percent 
or greater probability) that any currently 
diagnosed left knee disability is causally 
linked to the Veteran's military service, 
including the December 1951 left knee 
injury.  Supporting rationale for all 
opinions expressed should be provided.

3.  After the above actions have been 
accomplished, the RO should readjudicate 
the Veteran's claims.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case which includes review of all evidence 
received since the March 2008 statement of 
the case.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


